Appeal from a judgment of the Wyoming County Court (Michael F. Griffith, J.), rendered October 4, 2011. The judgment convicted defendant, upon her plea of guilty, of aggravated driving while intoxicated.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting her upon her plea of guilty of felony aggravated driving while intoxicated (Vehicle and Traffic Law §§ 1192 [2], [2-a] [b]; 1193 [1] [c] [i] [B]). The record establishes that defendant knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]), and that valid waiver forecloses any challenge by defendant to the severity of the sentence (see id. at 255; see generally People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present—Smith, J.P, Peradotto, Lindley, Valentino and Whalen, JJ.